Citation Nr: 0003826	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-14 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
syphilis.

2.  Entitlement to service connection for plantar calluses.

3.  Entitlement to service connection for right thumb 
fracture residuals, status post arthrodesis, on a secondary 
basis.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of removal of heloma, right foot.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right wrist with radial 
neuropathy and postoperative neurolysis, currently rated as 
20 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The issues of entitlement to an increased ratings for right 
wrist shell fragment wound residuals with radial neuropathy 
and postoperative neurolysis and residuals of removal of 
heloma, right foot, are addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
clinically confirms the presence of any residual disability 
resulting from syphilis. 

2.  There is no competent medical evidence of a nexus between 
the current plantar calluses and service.  

3.  Service connection is in effect for right wrist shell 
fragment wound residuals with radial neuropathy and 
postoperative neurolysis, currently evaluated as 20 percent 
disabling.

4.  There is no competent evidence of record to relate the 
presence of the veteran's fracture of the right thumb to his 
service-connected right wrist shell fragment wound residuals 
with radial neuropathy and postoperative neurolysis.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of syphilis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for plantar calluses is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The claim for service connection for right thumb fracture 
residuals is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims for service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim, 
which is meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder should be service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to be a well- grounded claim, 
there must be competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  For the purpose of determining whether a claim 
is well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette v. Brown, 8 Vet. App. 69; 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim is well grounded, VA has a duty to assist the 
appellant "in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).

I  Service Connection for Residuals of Syphilis

The veteran contends that he originally contracted syphilis 
while on active duty.  He states that he has been told by 
physicians at the VA Medical Center that he still has traces 
of syphilis in his blood.  

A report of medical examination conducted at the time of the 
veteran's induction, dated in March 1967, shows that serology 
testing revealed the presence of a "RPR" [rapid plasma 
reagin] reaction, 1:8.  A clinical record dated in January 
1968 shows that the veteran was treated for "lues" 
[syphilis] at the time of his service entrance.  
He was evaluated in June 1968 for a titer of 1:8.  The 
veteran denied a history of symptoms of lues (syphilis).  It 
was reported that on induction he was diagnosed with lues and 
treated with 4 injections of penicillin.

He was seen in December 1968.  At that time it was reported 
that he had been evaluated in June 1968 at which time the 
titer was 1:4.  He was to return for monthly serology but did 
not due so.  In December 1968 the impression was most likely 
possibility of latent syphilis, adequately treated.  Serology 
was STS reactive.  A spinal tap ruled out neurosyphilis.  The 
impression was latent syphilis, treated.

A 1969 February medical board examination showed that 
serology was reactive.  The impression was latent syphilis.

The report of a medical board proceeding, dated in February 
1969, shows a diagnosis of latent syphilis.  The report also 
notes that the syphilis had been treated, and that the 
condition existed prior to service.  

A service re-evaluation examination conducted in March 1972 
and a VA examination conducted in April 1973 did not evaluate 
for syphilis. 

A VA examination was in December 1997.  The medical revealed 
that the veteran reportedly tested positive for syphilis in 
1967.  He stated that he was also treated in service for this 
condition.  The veteran also noted that upon being treated in 
1994 following his involvement in an automobile accident he 
was again diagnosed as having syphilis.  He complained of no 
symptoms associated with the disorder.  The examination 
showed no evidence any current syphilitic process or any 
sequelae of syphilis.  Serum was RPR reactive.  The diagnosis 
was history of syphilis, treated, no clinical sequelae.  An 
August 1998 VA general examination revealed a diagnosis of 
syphilis by history.

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed syphilis disorder, a diagnosis 
and an analysis of the etiology regarding such symptoms 
requires competent medical evidence and cannot be evidenced 
by the veteran's lay statements.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In this regard, as previously set forth, in order to have a 
well-grounded claim there must be medical evidence of a 
current disability.  The August 1997 VA examination showed no 
evidence of any residual disability resulting from syphilis.  
Although the serology was reactive, this is a laboratory 
finding and not a disease or disability.  Accordingly, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record that shows 
a current disability involving syphilis.  Therefore, his 
claim is not well grounded and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette, 
supra.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

II Service Connection for Plantar Calluses

The veteran contends the plantar calluses are the same as the 
heloma which was removed in service and service connection 
should be granted.  As noted as part of the VA Form 646, 
dated in April 1999, it is asserted that the veteran has had 
calluses since his period of active service as a result of 
walking in boots.  It was also asserted that the calluses 
were sore and hurt the veteran when he walked.  

A review of the veteran's service medical records shows that 
heloma on the plantar aspect of the right foot was diagnosed, 
and removed, in May 1968.  The remaining service medical 
records reflect no complaint or finding relative to calluses. 
A 1969 February medical board examination clinically 
evaluated the feet as normal.

A service re-evaluation examination conducted in March 1972 
clinically evaluated the feet as normal.  A VA examination 
conducted in April 1973 showed no abnormality of the feet.

A VA examination was conducted in December 1997.  At that 
time the veteran stated that had plantar calluses ever since 
his service separation.  He indicated that the calluses were 
caused by walking in boots.  He noted that the calluses were 
located mainly beneath his little toe and that they were 
sore, causing him to suffer a functional loss due to pain.  
The examination revealed calluses present over the distal 
aspect of the 5th metatarsal bilaterally.  Less severe 
calluses were also shown to be present over the heels.  
Plantar calluses were diagnosed.  

The report of a VA examination dated in August 1998 shows 
that a disorder involving calluses was not diagnosed.  

To summarize, the veteran is competent to describe symptoms 
associated with a disease or disability.  However, a lay 
person not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, the service medical records contain only one 
reference to heloma, which involved the right foot.  Service 
connection has been granted for this disorder.  Additionally 
service examinations in February 1969 and March 1973 showed 
no abnormality involving the feet.  The first postservice 
medical evidence of calluses involving the feet was the 
August 1997 VA examination many years after service.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record which 
relates the currently diagnoses plantar calluses to service.  

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette, 
supra.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

III Service Connection for Fracture of the Right Thumb on a 
Secondary Basis

As noted as part of the veteran's substantive appeal, as 
shown on a VA Form 9, received by VA in September 1998, the 
veteran asserts that service connection for a right thumb 
disorder is warranted.  He claims that his service-connected 
right wrist disability caused him to have an automobile 
accident, which resulted in his right thumb disorder.  

In addition to the laws and regulations set out above, 
service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).  
Additionally, the Court has held that a claimant is entitled 
to service connection on a secondary basis when it is shown 
that the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Service connection is in effect for residuals of a shell 
fragment wound to the right wrist with radial neuropathy and 
postoperative neurolysis, currently rated as 20 percent 
disabling.

A private operative report, dated in September 1997, shows 
that the veteran gave a history of prior trauma to his right 
thumb.  Significant instability with crepitance of the MCP 
[metacarpophalangeal joint] was observed.  A right thumb MCP 
arthrodesis procedure was accomplished.  The preoperative and 
postoperative diagnoses were the same:  traumatic arthropathy 
of the right thumb MCP joint.  

A VA X-ray report dated in December 1997 includes a diagnosis 
of residual shrapnel in the soft tissues around the right 
wrist and minor degenerative arthritis of the wrist.  X-rays 
also showed fusion with three pins in the first metacarpal 
proximal phalanx, with minor degenerative joint disease of 
the fingers.  

The report of a VA neurological examination, also dated in 
December 1997, includes a diagnosis of medial and ulnar 
neuropathy of the right wrist and hand, secondary to 1968 
injuries.  The report notes that the veteran claimed to 
suffer from difficulty in using his right hand ever since his 
1968 injury, and that he had weakness of the grip, feeling of 
coldness and aching, together with no feeling in his right 
thumb.  The report notes that the veteran sustained an injury 
to his right thumb as a result of a 1996 automobile accident, 
and, since that time, his symptoms and pain had become 
progressive worse.  Examination revealed diminished sensation 
of the radial aspect of the dorsum of the right hand in the 
region of the thumb, as well as the second and third finger.  
Considerable impairment of the extension and flexion of the 
thumb was also noted, suggesting impairment of the pollicis 
musculature.  The examiner noted that these impairments were 
probably neurogenic in origin rather than primary.  The 
diagnosis was medial and ulnar neuropathy of the right hand 
secondary to 1968 injuries.  

A VA hand, thumb, and fingers examination was conducted in 
December 1997.  At that time the veteran reported that in 
1996 he was driving a dump truck when the truck turned over 4 
times.  At that time he broke his right thumb.  He stated 
that this 1996 accident resulted in the increasing severity 
of his right thumb condition.  An examination revealed mild 
swelling around the thumb at the site of the operative 
incision.  X-rays showed fusion with three pins in the first 
metacarpal proximal phalanx, with minor degenerative joint 
disease of the fingers.  The diagnosis was, in pertinent 
part, history of fracture of the right thumb in 1996, status 
post arthrodesis, right thumb, metacarpal phalangeal joint, 
1997, still undergoing active treatment.  

To summarize, the veteran's assertion that there is a causal 
relationship between his right thumb disorder and his 
service-connected right wrist injury residuals is not 
competent to establish diagnoses or causation.  As noted 
above, medical diagnosis and causation involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Espiritu, supra.  Nothing in the record 
indicates that the veteran has the appropriate knowledge or 
experience to make these determinations nor is it contended 
otherwise. 

The evidence indicates that the veteran sustained a fracture 
of the right thumb while driving a dump truck in 1996.  
However, he has not submitted any competent medical evidence 
nor is the any competent medical evidence of record which 
establishes a relationship between the service connected 
residuals of the shell fragment wound to the right wrist and 
the truck accident in 1996. which resulted the fracture of 
the right thumb.  Thus, an etiologic relationship between the 
veteran's service-connected right wrist disability and his 
right thumb disorder has not been established.  Accordingly, 
the claim is not well grounded and must be denied.  

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
Statement of the Case and that no further obligations exist 
upon VA pursuant to Robinette, supra.


ORDER

Entitlement to service connection for residuals of syphilis 
is denied.  

Entitlement to service connection for plantar calluses is 
denied.  

Entitlement to service connection for fracture of the right 
thumb secondary to right wrist shell fragment wound residuals 
with radial neuropathy and postoperative neurolysis is 
denied.


REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings for right wrist shell fragment wound 
residuals with radial neuropathy and postoperative neurolysis 
and the residuals of the excision of the heloma of the right 
foot are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

VA has a statutory duty to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO has assigned a 20 percent evaluation for the veteran's 
service-connected shell fragment wound, right wrist, with 
right radial neuropathy, postoperative neurolysis under 
Diagnostic Code 8514.  See 38 C.F.R. § 4.124a (1999).  

VA x-rays taken in December 1997 showed the presence of 
arthritis involving the right wrist.  The Board finds that 
this report raises the issue of service connection for 
traumatic arthritis of the right wrist on a secondary basis.  
The Board further finds that this issue is intertwined with 
the issue of an increased rating for the residuals of the 
shell fragment wound to the right wrist and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The evidence shows that the initial VA 
examination following service in April 1973 indicated the 
neurological damage was confined to the radial nerve.  The 
December 1997 VA examination revealed a diagnosis medial and 
ulnar neuropathy of the right wrist and hand, secondary to 
1968 injuries.  This examination showed some functional 
impairment involving the right hand.  The evaluation did not 
include a description of the grip strength of the right hand.

The December 1997 VA examination of the feet showed that 
there were plantar calluses involving the feet.  However, a 
description of the site of the excision of the heloma was not 
included.

In view of these facts, it is the Board's opinion that a 
contemporaneous medical examination is appropriate.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for the residuals of the shell 
fragment wound disability of the right 
wrist and the residuals of the excision 
of the heloma, right foot.  The RO should 
then obtain all records which are not on 
file.  The RO should inform the veteran 
of the provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding failure to report 
for scheduled VA examinations.  The RO 
should notify the veteran that he may 
submit additional evidence and arguments 
in support of his claims.

2.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the residuals 
of the shell fragment wound to the right 
wrist.  All testing, including X-rays, 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  The examiner is requested 
to indicate in the report that the claims 
folder was reviewed.  The affected joints 
should be examined for impairment in the 
range of motion.  The examiner should 
also include the normal ranges of motion 
of any involved joint.  The examiner 
should also provide an opinion as to the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  It is 
requested that the examiner identify all 
Muscle Groups involved. 

In addition, the neurologist is 
requested, if possible, to distinguish 
between the symptomatology of the 
veteran's service-connected right wrist 
shell fragment wound residuals as opposed 
to the nonservice connected right thumb 
disorder.  The examiner is requested to 
render an opinion as to whether the 
injury to each involved nerve results in 
complete paralysis, or incomplete 
paralysis which is mild, moderate or 
severe?  If arthritis of the right wrist 
is diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not the shell fragment 
wound to the right wrist caused or 
aggravates the arthritis?  Allen v. 
Brown, 7 Vet. App. 493 (1995).  The 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  A VA examination should be conducted 
by a podiatrist in order to determine the 
nature and severity of the residuals of 
the excision of the heloma, right foot. 
All testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  The examiner is requested 
to provide a complete description of the 
excision site on the right foot, to 
include whether is it tender and painful 
and whether it results in any functional 
impairment particularly on extended use.

4. Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the right wrist on a 
secondary basis.  If the benefit sought 
is not granted, the veteran should be 
notified of that decision and of his 
appellate rights.

5.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO is also 
requested to consider whether separate 
ratings are warranted for any impairment 
of the right wrist and each involved 
nerve.  38 C.F.R. § 4.14 (1999).

If the benefits sought on appeal are not granted, the RO 
should issue the veteran and his representative a 
Supplemental Statement of the Case, and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



